UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-2138


NIKKI T. THOMAS,

                     Plaintiff - Appellant,

              v.

ANDREW SAUL, Commissioner of Social Security,

                     Defendant - Appellee.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Max O. Cogburn, Jr., District Judge. (3:16-cv-00836-MOC)


                                       No. 19-2139


SUSAN E. KELLER,

                     Plaintiff - Appellant,

              v.

ANDREW SAUL, Commissioner of Social Security,

                     Defendant - Appellee.



Appeal from the United States District Court for the Western District of North Carolina, at
Statesville. Frank D. Whitney, District Judge. (5:17-cv-00001-FDW)
Submitted: June 25, 2020                                          Decided: July 7, 2020


Before WYNN, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dana W. Duncan, DUNCAN DISABILITY LAW, S.C., Nekoosa, Wisconsin, for
Appellants. R. Andrew Murray, United States Attorney, Charlotte, North Carolina, Gill P.
Beck, Assistant United States Attorney, Chief, Civil Division, OFFICE OF THE UNITED
STATES ATTORNEY, Asheville, North Carolina; David N. Mervis, Special Assistant
United States Attorney, Office of the General Counsel, SOCIAL SECURITY
ADMINISTRATION, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Nikki T. Thomas and Susan E. Keller appeal from the district courts’ order denying

their motions for attorney’s fees under the Equal Access to Justice Act (“EAJA”). On

appeal, Appellants assert that the Commissioner’s litigation positions were not

substantially justified, and as such, the district courts erred in denying their fee motions.

We affirm.

       Appellants’ requests for EAJA fees stem from their challenges of the

Commissioner’s decisions that they were not disabled and, hence, not eligible for social

security benefits. When Appellants appealed the Commissioner’s decisions to the district

court, the Commissioner prevailed. Of relevance to the instant appeal, both district courts

held that there was no apparent unresolved conflict between the definitions of reasoning

levels 2 and 3 in the Dictionary of Occupational Titles (“DOT”) and the testimony of the

vocational experts who testified at Appellants’ administrative hearings. 1



       1
          Specifically, the vocational experts testified regarding available jobs for an
individual who was limited to “short, simple instructions.” The vocational expert listed
certain jobs that required DOT reasoning levels of 2 or 3. Reasoning Level 2 is defined as
the ability to “[a]pply commonsense understanding to carry out detailed but uninvolved
written or oral instructions. Deal with problems involving a few concrete variables in or
from standardized situations.” 1991 WL 688702. Level 3 is defined as the ability to
“[a]pply commonsense understanding to carry out instructions furnished in written, oral,
or diagrammatic form. Deal with problems involving several concrete variables in or from
standardized situations.” Id. The Administrative Law Judge (ALJ) has an affirmative duty
to ask the vocational expert about any possible conflict between her evidence and language
in the DOT. Lawrence v. Saul, 941 F.3d 140, 143 (4th Cir. 2019). In addition to asking
the expert whether her testimony conflicts with the DOT, the ALJ must also independently
identify any “apparent” conflicts and obtain a reasonable explanation for them. Pearson v.
Colvin, 810 F.3d 204, 208-09 (4th Cir. 2015). An apparent conflict is any point on which
(Continued)
                                             3
      Appellants appealed from the district court’s order.      This court reversed and

remanded to the district court with instructions to remand the case to the Commissioner.

In Thomas’s appeal, all three members of the panel agreed that the Administrative Law

Judge (ALJ) erred by failing to identify and resolve the apparent conflict “between a

limitation to ‘short, simple instructions’ (as found in Thomas’s RFC) and a need to carry

out ‘detailed but uninvolved . . . instructions’ (as found in jobs requiring Level 2

reasoning).” Thomas v. Berryhill, 916 F.3d 307, 313 (4th Cir. 2019). In Keller’s appeal,

in an unpublished opinion decided shortly before the decision in Thomas, we held that the

ALJ erred by failing to identify and resolve an apparent conflict between a limitation to

short and simple instructions and the DOT’s definition of reasoning level three. Keller v.

Berryhill, 754 F. App’x 193, 197–99 (4th Cir. 2018) (No. 17-2248).

      Following our remand orders, Appellants sought attorney’s fees under the EAJA in

the district court. The Commissioner opposed the requests, arguing that no fees were

warranted because the Commissioner’s litigation position was substantially justified. The

district courts agreed and denied the motions for fees. Appellants timely appealed, and

their appeals have been consolidated for review.

      A claimant is entitled to an award of fees under the EAJA if: (1) the claimant is a

prevailing party; (2) the Government’s position was not substantially justified; (3) no

special circumstances make an award unjust; and (4) the claimant timely filed her petition




the VE’s testimony “seems to, but does not necessarily, conflict with the [DOT].” Id. at
209.

                                            4
supported by an itemized statement. 28 U.S.C. § 2412(d) (2018). The Government’s

position is “substantially justified” if there is a “genuine dispute, or if reasonable people

could differ as to the appropriateness of the contested action.” Pierce v. Underwood, 487

U.S. 552, 565 (1988) (internal quotation marks, alterations, and citations omitted). It is the

Government’s burden to show that its position was substantially justified. Meyer v. Colvin,

754 F.3d 251, 255 (4th Cir. 2014).

       This burden, though, is not overly onerous. To demonstrate substantial justification

for a position, the Government need only be “justified in substance or in the main—that is,

justified to a degree that could satisfy a reasonable person[,]” Pierce, 487 U.S. at 565

(internal quotation marks omitted), and the Government may be substantially justified in

its position even if it does not prevail on it. Meyer, 754 F.3d at 255; see Roanoke River

Basin Ass’n v. Hudson, 991 F.2d 132, 139-40 (4th Cir. 1993) (affirming the district court’s

denial of attorney’s fees, even though plaintiffs had prevailed on two issues, because the

Government’s overall position was “substantially justified”). The Government’s position

is substantially justified so long as “a reasonable person could think it correct, that is, if it

has a reasonable basis in law and fact.” Pierce, 487 U.S. at 566 n.2.

       We review the district court’s decision to deny a claimant’s request for EAJA fees

for an abuse of discretion. Id. at 559; Priestly v. Astrue, 651 F.3d 410, 415 (4th Cir. 2011).

“A district court abuses its discretion by resting its decision on a clearly erroneous finding

of a material fact, or by misapprehending the law with respect to underlying issues in

litigation.” Scott v. Family Dollar Stores, Inc., 733 F.3d 105, 112 (4th Cir. 2013) (internal

quotation marks omitted).

                                               5
       In finding that the Commissioner’s positions were substantially justified, the district

courts relied on the fact that the Western District of North Carolina had repeatedly rejected

the precise argument the Appellants raised. 2 In addition, the district courts noted that the

basis for the remand might not ultimately affect the ALJ’s decision, because this Court did

not decide that an actual conflict existed or that the Appellants were disabled.

       Appellants contend first that the district courts’ reliance on the prior Western

District cases was inappropriate, because those cases determined that there was no conflict

between reasoning level 2 or 3 and the vocational expert’s testimony, while the issue at

this point in the litigation is whether there was an “apparent” conflict that the ALJ failed

to resolve. Put another way, Appellants assert that the conflict in this case was “apparent”

and required an independent examination, because other district courts in different districts

and circuits had ruled contrary to the Western District. Appellants further assert a public

policy argument that the Commissioner’s position would improperly require claimants to

litigate conflict and obtain case law before an award under the EAJA could be made.

       We find that Appellants’ assertions are without merit.

       The issue is whether the Commissioner’s position (that there was no apparent

conflict) was substantially justified. The disagreement between the courts and the repeated



       2
         See, e.g., Carringer v. Colvin, No. 2:13-CV-27-MOC, 2014 WL 1281122, at *3
(W.D.N.C. Mar. 27, 2014) (“There is no direct correlation between the DOT's reasoning
levels and a limitation to carrying out simple instructions or performing simple work; thus,
jobs requiring an individual to perform such work is consistent with a DOT reasoning level
of either 2 or 3.”); Clontz v. Astrue, No. 2:12-cv-12-FDW, 2013 WL 3899507, at *5 n. 6
(W.D.N.C. Jul. 29, 2013) (same re: reasoning level 3).

                                              6
adoption of the Commissioner’s stance by the Western District lend credence to the

conclusion that the Commissioner’s position was reasonable. Given that Western District

judges had repeatedly ruled in the Commissioner’s favor, it is difficult to find that the

Commissioner’s position was unjustified. See Pierce, 487 U.S. at 569 (noting that whether

one court agreed or disagreed with the Government does not establish that the government's

position was not substantially justified, but a string of court decisions going either way can

be indicative); Patrick v. Shinseki, 668 F.3d 1325, 1332 (Fed. Cir. 2011) (“Whether or not

the position adopted by the government comports with then-existing precedent on a

particular issue is an undeniably important factor in the assessment of whether that position

was substantially justified.”). And the fact that there was also legal support for the opposite

determination does not change this conclusion. See Rounds v. Berryhill, 697 F. App'x 511

(9th Cir. 2017) (unpublished) (affirming denial of EAJA fees where ALJ and

Commissioner took the position there was no apparent conflict between vocational expert

testimony and the DOT, and district courts were split on the issue at the time the

Government took that position).

       In addition, our later rulings make clear that the determination of an “apparent

conflict” in these cases was not a foregone conclusion. For example, in Lawrence v. Saul,

941 F.3d 140, 143 & n.8 (4th Cir. 2019), we ruled that there is no apparent conflict between

a limitation to “simple, routine, repetitive tasks” and the reasoning required by Level 2

occupations. Although the instant cases were similar to Lawrence, we came to different

conclusions based on Appellants’ specific limitations and the parsing of language. See

Keller, 754 F. App’x at 197-99 (finding that there was an apparent conflict between a job

                                              7
with a Level 3 reasoning classification and an residual functional capacity (RFC) restricting

the claimant to a job with “short and simple instructions”); Thomas, 916 F.3d at 313

(“[T]here is an apparent conflict between a limitation to short, simple instructions (as found

in Thomas’s RFC) and a need to carry out detailed but uninvolved . . . instructions (as

found in jobs requiring Level 2 reasoning).” Given the similarity of the issue in Lawrence

to the instant dispute and the disparity of the conclusions, we conclude that the issues at

hand were reasonably arguable by both parties.

       Finally, Appellants assert that ruling for the Commissioner in this case will lead to

the absurd conclusion that the Commissioner is free to litigate illogical positions regarding

conflicts so long as the issue is a novel one in this court, without concern for EAJA fees.

However, an obvious conflict would almost certainly have no legal support for the

conclusion that it was not “apparent.” In the instant case, the parties agree that, prior to

Appellants’ suits, judicial minds disagreed as to whether there was an apparent conflict, as

evidenced by inconsistent decisions from different districts and circuits. Contrary to

Appellants’ argument, just because an issue is “novel,” in that it has not yet been addressed,

does not mean that every stance on that issue would be substantially justified.

       Therefore, we affirm. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the court and argument would

not aid the decisional process.

                                                                                  AFFIRMED




                                              8